Exhibit 10.10

 

July 3, 2003

 

5-1005-JSW-737

 

AIRTRAN AIRWAYS, INC.

9955 AirTran Boulevard

Orlando, FL 32827

 

Attention: Mr. Stan Gadek

Senior Vice President, Chief Financial Officer

 

Dear Sirs:

 

The Boeing Company is pleased to commit to arrange or provide the following
secured financing to AirTran Airways, Inc. based on the following summary of
principal terms and conditions.

 

Lender:

     The Boeing Company (“Boeing”) or its affiliates, successors or assigns
(“Lender”).

Borrower:

     AirTran Airways, Inc.

Guarantor:

     AirTran Holding, Inc.

Expiration Date:

     Financing shall be available until the time of delivery of the last firm
Aircraft ***.

Use of Proceeds:

     To finance the acquisition of up to sixteen (16) new 737-700 or 737-800
passenger aircraft, each equipped with two CFM International CFM56 engines
(together with all records, logs, manuals, parts, accessories and equipment on
the aircraft, each an “Aircraft” and collectively, the “Aircraft”) from The
Boeing Company (the “Manufacturer”).

Financed Amount:

     The amount to be financed for an Aircraft shall be equal to eighty percent
(80%) of the Manufacturer’s invoice price for such Aircraft, excluding any buyer
furnished equipment, seller furnished equipment, delay charges, and interest,
*** and any other credits provided by the Manufacturer or engine manufacturer
which are applied by Borrower to reduce the purchase price of the Aircraft.

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Commencement Date:

     Each Loan shall be made upon delivery of each of the Aircraft from the
Manufacturer (“Commencement Date”).

Term and Amortization:

     The loan (the “Loan”) in respect of each Aircraft shall be paid in ***
installments with a set principal repayment schedule (mortgage style annuity)
and fixed interest payments, based on a *** amortization to zero, beginning one
month after the Commencement Date of such Loan. All payments shall be in US
dollars and shall be net of any wire transfer or similar charges or any taxes or
withholding.        Notwithstanding the foregoing, the Loan shall be available
to Borrower to be used as the debt component in a leveraged lease financing. In
such event, amortization may be “optimized” in the customary manner if included
in any leveraged lease provided that the weighted average life of the debt is
not increased.        Borrower shall give Lender ninety (90) days written notice
prior to any Aircraft delivery for which it requires backstop financing. ***

Security:

     Each Loan *** shall be secured by the Aircraft to which it relates. *** The
security arrangements shall include, without limitation, a first priority
perfected mortgage and security interest on the Aircraft and in each case such
arrangements shall be in all respects acceptable to the Lender, acting
reasonably and in good faith. In addition the Aircraft shall remain free of all
liens, other than permitted liens, and shall not be pledged to any third party.

Interest Rate:

     ***

Prepayments:

     So long as (i) no “Event of Default” under the relevant security documents
shall have occurred and be continuing and (ii) Borrower pays Lender any make
whole amount due in connection with any such prepayment on the date of
prepayment, Borrower shall have the right to prepay all, but not less than all,
of the principal, interest and other amounts owing under any

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

       Loan *** on any regularly scheduled payment date, upon at least thirty
(30) days prior notice. No make whole amount or other premium shall be due in
the event of prepayment upon a total loss of the Aircraft.

***

          

***

          

Registration:

     The Aircraft will at all times during the Term remain properly registered
with the FAA and all interests of the Lender will be duly recorded under
applicable law.

Operation:

     Operation of the Aircraft will at all times be in compliance with all laws
and regulations applicable to the Borrower, the Lender and the Aircraft.

Maintenance:

     Borrower shall:       

(a)

  Maintain the Aircraft in good operating condition and in accordance with an
FAA approved maintenance program and so as to maintain a valid U.S. FAA standard
Certificate of Airworthiness and U.S. registration and shall in any case
maintain the aircraft in accordance with FAA Part 121.       

(b)

  Maintain the Aircraft in the same manner and with the same care as used by
Borrower with respect to other aircraft owned or operated by Borrower.       

(c)

  Maintain all records, logs and other material in English and in a form
consistent with U.S. FAA requirements. Delivery Condition Inspection:      At
delivery, the Aircraft shall be in a passenger configuration and shall otherwise
be in “as is, where is” condition and status as received new from the
Manufacturer on the Commencement Date.

Net Taxes:

     Each Loan shall be net, whereby Borrower will be obligated to pay, subject
to customary qualifications and exceptions, all costs, charges, fees, expenses,
imposts, duties and taxes (including any and all trade, value-added, or
withholding taxes) associated with the financing, refinancing, purchase,
delivery, use, possession, control, maintenance, repair, insurance, storage or
operation of the Aircraft.

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Insurance:

     Borrower, at its expense, will maintain (1) hull all risk insurance, and
hull war and allied perils insurance for each Aircraft in each case in an amount
not less than ***; and (2) aviation liability insurance including aircraft
liability, products/completed operations liability and liability war risk and
allied perils insurance for the full policy limits carried by Borrower (or such
greater amount as is customary among airlines operating similar aircraft on
similar routes), but in no event less than *** combined single limit bodily
injury (including passengers) and property damage, each occurrence subject to
annual aggregates commonly imposed by aviation insurers. Such insurance coverage
will be denominated in US dollars and shall be with sound companies which
regularly participate in the major national or international aviation insurance
markets (or if applicable, the U.S. government) and contain endorsements
customarily applicable to U.S. airlines similarly situated with Borrower and
reasonably satisfactory to Lender acting in good faith including, without
limitation, Lender and any security trustee acting on Lender’s behalf as loss
payee under Borrower’s hull and hull war risk policies and as additional insured
under Borrower’s public liability policies.

Taxes and deductions:

     Any and all payments on and in respect of each of the Loan shall be made
free and clear of, and without setoff, counterclaim or deduction for, any
present or future taxes, withholdings, levies, charges or other taxes
(“Withholding Tax”). If any Withholding Tax is imposed, Borrower agrees to (i)
pay to Lender an additional amount such that the net amount actually received by
Lender equals the amount which Lender would have received had such withholding
not been made and (ii) pay to the relevant taxation or other authority the full
amount of the Withholding Tax.

Other Taxes:

     Borrower will be obligated to defend, indemnify, hold harmless and pay any
and all costs, charges, fees, expenses, imposts, duties, levies, charges or
other taxes (including any and all trade taxes, value-added taxes, or
Withholding Taxes) imposed or collected in

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

      

connection with, in relation to or associated with the purchase, acquisition,
acceptance, rejection, ownership, delivery, non-delivery, financing,
refinancing, mortgaging, importation, exportation, use, possession,
repossession, transport, registration, de-registration, re-registration,
transfer of title, control, maintenance, repair, insurance, storage or operation
of the Aircraft, other than Lender Taxes.

 

“Lender Tax” means:

      

(a)

  Taxes imposed solely as a result of activities of Lender in the jurisdiction
imposing the liability unrelated to Lender’s dealings with Borrower or to the
transactions contemplated by this proposal or the operation of the Aircraft; and
      

(b)

  U.S. federal net income taxes imposed on Lender.

Covenants:

     Borrower shall:       

(a)

  not (except in connection with any leveraged lease transaction) assign any of
its rights under any Loan without prior written consent of Lender. Borrower
shall not transfer possession of the Aircraft without the prior written consent
of Lender. Borrower shall have the right to sublease the Aircraft under
customary terms and conditions to be mutually agreed in the transaction
documentation.       

(b)

  provide (or make available electronically) Lender fiscal year-end audited
financial statements of Borrower within 90 days following the end of its fiscal
year and unaudited quarterly statements within 60 days after the end of each
quarter during the Term.

Indemnities:

     Borrower shall indemnify and hold harmless the Lender from and against any
and all liabilities, losses, penalties, costs or claims arising out of, or
damages caused, including by third parties, as a consequence of the operation,
ownership, management, possession, use and/or maintenance of the Aircraft, the
contemplated financing and/or the Borrower’s failure to perform its obligations
under any financing documentation.

Assignment:

     Borrower may not (except in connection with any leveraged lease
transaction) assign the benefit of the



--------------------------------------------------------------------------------

       financing without Lender’s prior consent. Lender reserves the
unrestricted right to transfer or assign all or a portion of its rights, title
and interest in the Loans and its obligations and benefits under the Loans to
third parties, and Borrower agrees to cooperate and provide such documentation
and assistance as Lender shall reasonably request in connection with any such
assignment (provided that Borrower shall not be obligated to incur any material
cost or expense in connection with such transfer or assignment), and all such
transferees and assignees shall be entitled to all indemnity, tax and increased
cost protections as if they had been the Lender on the date of the execution of
the facility.

Documentation:

    

Documentation for this transaction will be prepared by the Lender and be
acceptable to Borrower, acting reasonably and in good faith, and will be
governed by the laws of the State of New York.

 

The definitive documentation will contain customary conditions precedent such as
opinions of counsel, insurance documentation, delivery of various certificates,
inspections, government approvals, etc. as well as representations, warranties,
indemnities, covenants, events of default, ***, remedies, events of loss,
general and tax indemnities, capital adequacy and increased cost provisions,
illegality protection, break funding costs and other provisions customary for
secured debt transactions, as the case may be.

***

           

Transaction Currency:

     All payment obligations under the Loans *** will be denominated in U.S.
dollars.

Conditions Precedent:

     The terms of this commitment and the obligation of the Lender to close this
transaction are subject to the following:        (a)    Lender’s receipt of
Borrower’s signature on this proposal no later than the close of business on
July 3, 2003 ***.        (b)    Execution and delivery of transaction
documentation including documentation for the

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

         Loan, *** and security agreements and opinions, in favor of and
satisfactory in form and substance to Lender.     (c)    From the date of this
letter to the date of each delivery, there shall not have occurred any change in
(i) U.S. generally accepted accounting principles and related accounting rules
or (ii) any legislation enacted by the U.S. Congress which in any such event
would materially adversely affect Lender’s yield from this transaction without
appropriate adjustment in the terms hereof.     (d)    No “Event of Default”
under the relevant transaction documentation in respect of any Aircraft or any
other aircraft then being financed or leased by Lender or any of its affiliates
to Borrower or any other debt or lease financing by Lender or any of its
affiliates to Borrower or any of its affiliates, or any default under the
Purchase Agreement by Borrower shall have occurred and be continuing.     (e)   
The debt markets in the United States shall not have failed to open for any
reason on any day that was not a weekend or holiday during the 14 day period
immediately prior to a funding date hereunder and, if the debt markets do close
during such 14 day period, the Commencement Date for such Loan shall be delayed
until the first business day following the end of such 14 day period.     (f)   
From the date of this proposal to the Commencement Date of any Loan, no material
adverse change shall have occurred in Borrower’s financial condition or business
prospects. ***

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

NOTE: This proposal, and the information set forth herein, is the confidential
and proprietary business information of Boeing and may not be disclosed to any
third party without the prior written consent of Boeing.

 

This proposal shall be governed by the laws of the State of New York.

 

This proposal is a summary only and is not an exhaustive discussion of the
issues arising from the proposed transaction. If the terms and conditions of
this proposal meet with your approval, please indicate your acceptance by
signing two copies of this letter in the space provided below and returning one
signed copy to the undersigned. If you have any questions, please do not
hesitate to call me at 425-393-0696. Boeing looks forward to this opportunity to
be of service to AirTran Airways, Inc.

 

Yours truly,

 

/s/ Jordan Weltman

Jordan Weltman

Authorized Signatory

The Boeing Company

 

AGREED AND ACCEPTED:

AIRTRAN AIRWAYS, INC.

 

By:

 

/s/ Richard P. Magurno

Its:

 

Sr. V.P.

Date:

 

July 3, 2003